Case: 14-50440      Document: 00513118207         Page: 1    Date Filed: 07/16/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                       Fifth Circuit

                                                                                  FILED
                                                                                July 16, 2015
                                    No. 14-50440
                                  Summary Calendar                             Lyle W. Cayce
                                                                                    Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

LUIS GERARDO MARTINEZ-LEYVA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:11-CR-2196-3


Before KING, JOLLY, and HAYNES, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Luis Gerardo Martinez-Leyva has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Martinez-Leyva has filed a response. The record is not sufficiently
developed to allow us to make a fair evaluation of Martinez-Leyva’s claims of
ineffective assistance of counsel; we therefore decline to consider the claims


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50440     Document: 00513118207      Page: 2   Date Filed: 07/16/2015


                                  No. 14-50440

without prejudice to collateral review. See United States v. Isgar, 739 F.3d 829,
841 (5th Cir.), cert. denied, 135 S. Ct. 123 (2014).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Martinez-Leyva’s response.        We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review. Accordingly, the motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED.       See 5TH CIR. R. 42.2.        Martinez-Leyva’s motion for the
appointment of new counsel is DENIED.




                                        2